 




EXHIBIT 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered this
19th day of September, 2017 (the “Effective Date”) between Bright Mountain
Media, Inc., a Florida corporation whose principal place of business is 6400
Congress Avenue, Suite 2050, Boca Raton, FL  33487 (the “Corporation”) and Harry
G. Pagoulatos, an individual whose address is  20 Rena Lane, Bloomfield, NJ
 07003(the “Executive”).

RECITALS

WHEREAS, the Corporation, through its wholly owned subsidiary, is a digital
media holding company for online assets primarily targeted to the military and
public safety sectors (the “Business”).

WHEREAS, the Corporation desires to employ the Executive and the Executive
desires to be employed by the Corporation.

WHEREAS, the Executive, by virtue of the Executive's employment with the
Corporation, will become familiar with and possessed with the manner, methods,
trade secrets and other confidential information pertaining to the Corporation's
business, including the Corporation's client base.

NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Corporation and the Executive do hereby agree as follows:

1.

Recitals.  The above recitals are true, correct, and are herein incorporated by
reference.

2.

Employment.  The Corporation hereby employs the Executive, and the Executive
hereby accepts employment, upon the terms and conditions hereinafter set forth.

3.

Authority and Power During Employment Period.

(a)

Duties and Responsibilities.  During the term of this Agreement, the Executive
will serve as Chief Operating Officer of Daily Engage Media Group and shall have
general executive operating supervision over the property, business and affairs
of the Corporation’s Daily Engage Media Group subsidiary or division, its
subsidiaries and divisions, subject to the guidelines and direction of the Chief
Executive Officer of the Corporation.  

(b)

Time Devoted.  Throughout the term of the Agreement, the Executive shall devote
substantially all of the Executive's business time and attention to the business
and affairs of the Corporation consistent with the Executive's senior executive
position with the Corporation, except for reasonable vacations and except for
illness or incapacity, but nothing in the Agreement shall preclude the Executive
from engaging in personal business, including as a member of the Board of
Directors of other non-competing companies (with prior written notice to the
Board of Directors), charitable and community affairs, provided that such
activities do not





--------------------------------------------------------------------------------

 




interfere with the regular performance of the Executive's duties and
responsibilities under this Agreement.  

4.

Term.  The Term of employment hereunder will commence on the Effective Date and
end on the third anniversary of the Effective Date and may be extended for
additional one (1) year periods (each a “Renewal Term”) by written notice given
by the Corporation to the Executive at least 60 days before the expiration of
the Term or the Renewal Term, as the case may be, unless this Agreement shall
have been terminated pursuant to Section 6 of this Agreement.

5.

Compensation and Benefits.

(a)

Salary.  During the first year of the Term of this Agreement, the Executive
shall be paid a base salary (“Base Salary”), payable in accordance with the
Corporation's policies from time to time for senior executives, at an annual
rate of $60,000, payable at the rate of $2,500 per month for the first four (4)
months and thereafter payable at the rate of $6,250 per month for the remaining
eight (8) months.  Thereafter, during the remaining Term of this Agreement, the
Executive shall be paid a Base Salary, payable in accordance with the
Corporation's policies from time to time for senior executives, at an annual
rate of $75,000.

(b)

Discretionary Bonus.  The Executive may be awarded a bonus from time to time and
in such amounts as may be determined by the Board of Directors of the
Corporation in their sole discretion.

(c)

Executive Benefits.  The Executive shall be entitled to participate in all
benefit programs of the Corporation currently existing or hereafter made
available to executive and/or salaried employees including, but not limited to,
stock option plans, pension and other retirement plans, group life insurance,
hospitalization, surgical and major medical coverage, sick leave,  vacation and
holidays,  and other fringe benefits.

(d)

Vacation.  During each fiscal year of the Corporation, the Executive shall be
entitled to such amount of vacation consistent with the Executive's position and
length of service to the Corporation and in accordance with the Corporation’s
vacation policy as may be in effect from time to time.  

(e)

Business Expense Reimbursement.  During the Term of employment, the Executive
shall be entitled to receive proper reimbursement for all reasonable, out
of-pocket expenses incurred by the Executive (in accordance with the policies
and procedures established by the Corporation) in performing services hereunder,
provided the Executive properly accounts therefor.

6.

Termination.

(a)

Death.  This Agreement will terminate upon the death of the Executive; however,
the Executive's Base Salary shall be paid to the Executive's designated
beneficiary, or, in the absence of such designation, to the estate or other
legal representative of the Executive, for sixty (60) days after the date of
death. Other death benefits will be determined in accordance with the terms of
the Corporation's benefit programs and plans.





2




--------------------------------------------------------------------------------

 







(b)

Disability.

(1)

The Executive's employment will terminate in the event of his disability, upon
the first day of the month following the determination of disability as provided
below. Following such a termination, the Executive shall be entitled to
compensation in accordance with the Corporation's disability compensation
practice for senior executives, including any separate arrangement or policy
covering the Executive, but in all events the Executive shall continue to
receive his Base Salary, at the annual rate in effect immediately prior to the
commencement of disability, for sixty (60) days after the termination. Any
amounts provided for in this Section 6(b) shall not be offset by other long-term
disability benefits provided to the Executive by the Corporation or Social
Security.




(2)

“Disability,” for the purposes of this Agreement, shall be deemed to have
occurred if (A) the Executive is unable, by reason of a physical or mental
condition, to perform his duties under this Agreement for an aggregate of thirty
(30) days in any 12-month period or (B) the Executive has a guardian of the
person or estate appointed by a court of competent jurisdiction.




Anything herein to the contrary notwithstanding, if, following a termination of
employment due to disability, the Executive becomes re-employed, whether as an
executive or a consultant, any compensation, annual incentive payments or other
benefits earned by the Executive from such employment shall be offset against
any compensation continuation due to the Executive hereunder.

(c)

Termination by the Corporation For Cause.

(1)

Nothing herein shall prevent the Corporation from terminating Executive for
Cause, as hereinafter defined.  The Executive shall continue to receive
compensation only for the period ending with the date of such termination as
provided in this Section 6(c). Any rights and benefits the Executive may have in
respect of any other compensation shall be determined in accordance with the
terms of such other compensation arrangements or such plans or programs.




(2)

“Cause” shall mean (A) committing or participating in an injurious act of fraud,
gross neglect, misrepresentation, embezzlement or dishonesty against the
Corporation; (B) committing or participating in any other injurious act or
omission wantonly, willfully, recklessly or in a manner which was grossly
negligent against the Corporation; (C) engaging in a criminal enterprise
involving moral turpitude, financial or securities fraud; (D) conviction for a
felony under the laws of the United States or any state thereof; (E) material
failure to follow the directives of the chief executive officer of the
Corporation or the Corporation’s board of directors; or (F) any assignment of
this Agreement in violation of Section 14 of this Agreement.




(3)

Notwithstanding anything else contained in this Agreement, this Agreement will
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to the Executive a notice of termination stating that the
Executive committed one of the types of conduct set forth in Section 6(c)(2) of
this Agreement and specifying the





3




--------------------------------------------------------------------------------

 




particulars thereof and the Executive shall be given a fifteen (15) day period
to cure such conduct set forth in Section 6(c)(2).




(d)

Termination by the Corporation Other Than For Cause.

(1)

The foregoing notwithstanding, the Corporation may terminate the Executive's
employment for whatever reason it deems appropriate; provided, however, that in
the event such termination is not based on Cause, as provided in Section 6(c)
above, the Corporation may terminate this Agreement upon giving the Executive
thirty (30) days' prior written notice. During such thirty (30) day period, the
Executive shall continue to perform the Executive's duties pursuant to this
Agreement. Notwithstanding any such termination, the Corporation shall continue
to pay to the Executive the Base Salary and Executive Benefits he would be
entitled to receive under this Agreement for the balance of the Term of this
Agreement or one (1) year from the date of termination, whichever is shorter.




(2)

In the event that the Executive's employment with the Corporation is terminated
pursuant to this Section 6(d), Section 6(f) or Section 7(a) of this Agreement
and all references thereto shall be voidable as to the Executive and the
Corporation.




(e)

Voluntary Termination.  The Executive shall be entitled to terminate this
Agreement without cause upon ninety (90) days notice to the Corporation.  If the
Executive terminates the Executive's employment on the Executive's own volition
(except as provided in Section 6(f) prior to the expiration of the Term of this
Agreement, including any renewals thereof, such termination shall constitute a
voluntary termination and in such event the Executive shall be limited to the
same rights and benefits as provided in connection with a termination for Cause
as provided in Section 6(c).

(f)

Constructive Termination of Employment. A termination by the Corporation without
Cause under Section 6(d) shall be deemed to have occurred upon the occurrence of
one or more of the following events without the express written consent of the
Executive:

(1)

a material breach of the Agreement by the Corporation; or




(2)

failure by a successor company to assume the obligations under the Agreement.




Anything herein to the contrary notwithstanding, the Executive shall give
written notice to the Board of Directors of the Corporation that the Executive
believes an event has occurred which would result in a Constructive Termination
of the Executive's employment under this Section 6(f), which written notice
shall specify the particular act or acts, on the basis of which the Executive
intends to so terminate the Executive's employment, and the Corporation shall
then be given the opportunity, within thirty (30) days of its receipt of such
notice, to cure said event; provided, however, there shall be no period
permitted to cure a second occurrence of the same event and in no event will
there be any period to cure following the occurrence of two events described in
this Section 6(f).








4




--------------------------------------------------------------------------------

 




7.

Covenant Not To Compete and Non-Disclosure of Information.

(a)

Covenant Not To Compete.  The Executive acknowledges and recognizes the highly
competitive nature of the Corporation's Business and the goodwill, continued
patronage, and the names and addresses of the Corporation's Clients (as
hereinafter defined) constitute a substantial asset of the Corporation having
been acquired through considerable time, money and effort. Accordingly, in
consideration of the execution of this Agreement, and as except as may
specifically otherwise approved by the Corporation’s Board of Directors, the
Executive agrees to the following:

(1)

That during the Restricted Period (as hereinafter defined) and within the
Restricted Area (as hereinafter defined), the Executive will not, individually
or in conjunction with others, directly or indirectly, engage in any Business
Activities (as hereinafter defined), whether as an officer, director,
proprietor, employer, partner, independent contractor, investor (other than as a
holder solely as an investment of less than one percent (1%) of the outstanding
capital stock of a publicly traded corporation), consultant, advisor, agent or
otherwise.




(2)

That during the Restricted Period and within the Restricted Area, the Executive
will not, directly or indirectly, compete with the Corporation by soliciting,
inducing or influencing any of the Corporation's Clients which have a business
relationship with the Corporation at the time during the Restricted Period to
discontinue or reduce the extent of such relationship with the Corporation.




(3)

That during the Restricted Period and within the Restricted Area, the Executive
will not (A) directly or indirectly recruit, solicit or otherwise influence any
employee or agent of the Corporation to discontinue such employment or agency
relationship with the Corporation, or (B) employ or seek to employ, or cause or
permit any business which competes directly or indirectly with the Business
Activities of the Corporation (the “Competitive Business”) to employ or seek to
employ for any Competitive Business any person who is then (or was at any time
within two (2) years prior to the date Executive or the Competitive Business
employs or seeks to employ such person) employed by the Corporation.




(b)

Non-Disclosure of Information. The Executive acknowledges that the Corporation's
trade secrets, private or secret processes, methods and ideas, as they exist
from time to time, customer lists and information concerning the Corporation's
sources, products, services, pricing, training methods, development, technical
information, marketing activities and procedures, credit and financial data
concerning the Corporation and/or the Corporation's Clients, and (the
“Proprietary Information”) are valuable, special and unique assets of the
Corporation, access to and knowledge of which are essential to the performance
of the Executive hereunder. In light of the highly competitive nature of the
industry in which the Corporation's business is conducted, the Executive agrees
that all Proprietary Information, heretofore or in the future obtained by the
Executive as a result of the Executive's association with the Corporation shall
be considered confidential.

In recognition of this fact, the Executive agrees that the Executive, during the
Restricted Period, will not use or disclose any of such Proprietary Information
for the Executive's own purposes or for the benefit of any person or other
entity or organization (except the Corporation)





5




--------------------------------------------------------------------------------

 




under any circumstances unless such Proprietary Information has been publicly
disclosed generally or, unless upon written advice of legal counsel reasonably
satisfactory to the Corporation, the Executive is legally required to disclose
such Proprietary Information. Documents (as hereinafter defined) prepared by the
Executive or that come into the Executive's possession during the Executive's
association with the Corporation are and remain the property of the Corporation,
and when this Agreement terminates, such Documents shall be returned to the
Corporation at the Corporation's principal place of business, as provided in the
Notice provision (Section 10) of this Agreement.

(c)

Documents. “Documents” shall mean all original written, recorded, or graphic
matters whatsoever, and any and all copies thereof, including, but not limited
to: papers; books; records; tangible things; correspondence; communications;
telex messages; memoranda; work-papers; reports; affidavits; statements;
summaries; analyses; evaluations; client records and information; agreements;
agendas; advertisements; instructions; charges; manuals; brochures;
publications; directories; industry lists; schedules; price lists; client lists;
statistical records; training manuals; computer printouts; books of account,
records and invoices reflecting business operations; all things similar to any
of the foregoing however denominated. In all cases where originals are not
available, the term “Documents” shall also mean identical copies of original
documents or non-identical copies thereof.

(d)

Corporation's Clients. The “Corporation's Clients” shall be deemed to be any
persons, partnerships, corporations, professional associations or other
organizations for or with whom the Corporation has performed Business
Activities, including, but not limited to, suppliers or vendors with whom the
Corporation has done or is endeavoring to do business.

(e)

Restrictive Period. The “Restrictive Period” shall be deemed to be five (5)
years following termination of this Agreement.

(f)

Restricted Area. The "Restricted Area" shall be deemed to mean worldwide.

(g)

Business Activities. “Business Activities” shall be deemed to any business
activities concerning owning, operating, managing, promoting or soliciting
clients for the Corporation’s Business, and any additional activities which the
Corporation or any of its affiliates may engage in during any portion of the 12
months prior to the termination of Executive's employment.

(h)

Covenants as Essential Elements of this Agreement. It is understood by and
between the parties hereto that the foregoing covenants contained in Sections
7(a) and (b) are essential elements of this Agreement, and that but for the
agreement by the Executive to comply with such covenants, the Corporation would
not have agreed to enter into this Agreement. Such covenants by the Executive
shall be construed to be agreements independent of any other provisions of this
Agreement. The existence of any other claim or cause of action, whether
predicated on any other provision in this Agreement, or otherwise, as a result
of the relationship between the parties shall not constitute a defense to the
enforcement of such covenants against the Executive. To the extent that the
covenants contained in this Section 7 may later be deemed by a court to be too
broad to be enforced with respect to their duration or with respect to any
particular activity or geographic area, the court making such determination
shall have the power





6




--------------------------------------------------------------------------------

 




to reduce the duration or scope of the provision, and to add or delete specific
words or phrases to or from the provision.  The provision as modified shall then
be enforced.

(i)

Survival After Termination of Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the covenants in Sections 7(a) and (b)
shall survive the termination of this Agreement and the Executive's employment
with the Corporation.

(j)

Remedies.

(1)

The Executive acknowledges and agrees that the Corporation's remedy at law for a
breach or threatened breach of any of the provisions of Section 7(a) or (b)
herein would be inadequate and the breach shall be per se deemed as causing
irreparable harm to the Corporation. In recognition of this fact, in the event
of a breach by the Executive of any of the provisions of Section 7(a) or (b),
the Executive agrees that, in addition to any remedy at law available to the
Corporation, including, but not limited to monetary damages, all rights of the
Executive to payment or otherwise under this Agreement and all amounts then or
thereafter due to the Executive from the Corporation under this Agreement may be
terminated and the Corporation, without posting any bond, shall be entitled to
obtain, and the Executive agrees not to oppose the Corporation's request for
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available to the Corporation.




(2)

The Executive acknowledges that the granting of a temporary injunction,
temporary restraining order or permanent injunction merely prohibiting the use
of Proprietary Information would not be an adequate remedy upon breach or
threatened breach of Section 7(a) or (b) and consequently agrees, upon proof of
any such breach, to the granting of injunctive relief prohibiting any form of
competition with the Corporation. Nothing herein contained shall be construed as
prohibiting the Corporation from pursuing any other remedies available to it for
such breach or threatened breach.




8.

Indemnification. The Executive shall be continue to be covered by the Amended
and Restated Articles of Incorporation and Amended and Restated By-Laws of the
Corporation with respect to matters occurring on or prior to the date of
termination of the Executive's employment with the Corporation, subject to all
the provisions of Florida and Federal law, the Amended and Restated Articles of
Incorporation of the Corporation and the Amended and Restated By-Laws of the
Corporation then in effect.  Such reasonable expenses, including attorneys'
fees, that may be covered by the these indemnification provisions shall be paid
by the Corporation on a current basis in accordance with such provision, the
Corporation's Amended and Restated Articles of Organization, Amended and
Restated By-Laws and Florida law. To the extent that any such payments by the
Corporation pursuant to these provisions may be subject to repayment by the
Executive pursuant to the provisions of the Corporation's Amended and Restated
Articles of Incorporation and/or Amended and Restated By-Laws, or pursuant to
Florida or Federal law, such repayment shall be due and payable by the Executive
to the Corporation within twelve (12) months after the termination of all
proceedings, if any, which relate to such repayment and to the Corporation's
affairs for the period prior to the date of termination of the Executive's
employment with the Corporation and as to which Executive has been covered by
such applicable provisions.





7




--------------------------------------------------------------------------------

 




9.

Withholding. Anything to the contrary notwithstanding, all payments required to
be made by the Corporation hereunder to the Executive or the Executive's estate
or beneficiaries shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Corporation may reasonably
determine it should withhold pursuant to any applicable law or regulation. In
lieu of withholding such amounts, the Corporation may accept other arrangements
pursuant to which it is satisfied that such tax and other payroll obligations
will be satisfied in a manner complying with applicable law or regulation.

10.

Notices. Any notice required or permitted to be given under the terms of this
Agreement shall be sufficient if in writing and if sent postage prepaid by
registered or certified mail, return receipt requested; by overnight delivery;
by courier; or by confirmed telecopy, in the case of the Executive to the
Executive's last place of business or residence as shown on the records of the
Corporation, or in the case of the Corporation to its principal office as set
forth in the first paragraph of this Agreement, or at such other place as it may
designate.

11.

Waiver. Unless agreed in writing, the failure of either party, at any time, to
require performance by the other of any provisions hereunder shall not affect
its right thereafter to enforce the same, nor shall a waiver by either party of
any breach of any provision hereof be taken or held to be a waiver of any other
preceding or succeeding breach of any term or provision of this Agreement. No
extension of time for the performance of any obligation or act shall be deemed
to be an extension of time for the performance of any other obligation or act
hereunder.

12.

Completeness and Modification. This Agreement constitutes the entire
understanding between the parties hereto superseding all prior and
contemporaneous agreements or understandings among the parties hereto concerning
the Agreement. This Agreement may be amended, modified, superseded or canceled,
and any of the terms, covenants, representations, warranties or conditions
hereof may be waived, only by a written instrument executed by the parties or,
in the case of a waiver, by the party to be charged.

13.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which shall constitute but one
agreement.

14.

Binding Effect/Assignment. This Agreement shall be binding upon the parties
hereto, their heirs, legal representatives, successors and assigns. This
Agreement shall not be assignable by the Executive but shall be assignable by
the Corporation in connection with the sale, transfer or other disposition of
its business or to any of the Corporation's affiliates controlled by or under
common control with the Corporation.

15.

Governing Law. This Agreement shall become valid when executed and accepted by
Corporation. The parties agree that it shall be deemed made and entered into in
the State of Florida and shall be governed and construed under and in accordance
with the laws of the State of Florida. Anything in this Agreement to the
contrary notwithstanding, the Executive shall conduct the Executive's business
in a lawful manner and faithfully comply with applicable laws or regulations of
the state, city or other political subdivision in which the Executive is
located.





8




--------------------------------------------------------------------------------

 




16.

Further Assurances. All parties hereto shall execute and deliver such other
instruments and do such other acts as may be necessary to carry out the intent
and purposes of this Agreement.

17.

Headings. The headings of the sections are for convenience only and shall not
control or affect the meaning or construction or limit the scope or intent of
any of the provisions of this Agreement.

18.

Survival. Any termination of this Agreement shall not, however, affect the
ongoing provisions of this Agreement which shall survive such termination in
accordance with their terms.

19.

Severability. The invalidity or unenforceability, in whole or in part, of any
covenant, promise or undertaking, or any section, subsection, paragraph,
sentence, clause, phrase or word or of any provision of this Agreement shall not
affect the validity or enforceability of the remaining portions thereof.

20.

Enforcement.  Should it become necessary for any party to institute legal action
to enforce the terms and conditions of this Agreement, the successful party will
be awarded reasonable attorneys' fees at all trial and appellate levels,
expenses and costs.

21.

Venue.  Corporation and Executive acknowledge and agree that the U.S. District
for the Southern District of Florida, or if such court lacks jurisdiction, the
state in and for Palm Beach County, Florida, shall be the venue and exclusive
proper forum in which to adjudicate any case or controversy arising either,
directly or indirectly, under or in connection with this Agreement and the
parties further agree that, in the event of litigation arising out of or in
connection with this Agreement in these courts, they will not contest or
challenge the jurisdiction or venue of these courts.

22.

Construction.  This Agreement shall be construed within the fair meaning of each
of its terms and not against the party drafting the document.

23.

Role of Counsel.  The Executive acknowledges his understanding that this
Agreement was prepared at the request of the Corporation by Pearlman Law Group
LLP, its counsel, and that such firm did not represent the Executive in
conjunction with this Agreement or any of the related transactions.  The
Executive, as further evidenced by his signature below, acknowledges that he has
had the opportunity to obtain the advice of independent counsel of his choosing
prior to his execution of this Agreement and that he has availed himself of this
opportunity to the extent he deemed necessary and advisable.  

THE EXECUTIVE ACKNOWLEDGES THAT THE EXECUTIVE HAS READ ALL OF THE TERMS OF THIS
AGREEMENT, UNDERSTANDS THE AGREEMENT, AND AGREES TO ABIDE BY ITS TERMS AND
CONDITIONS.




[signature page to follow]





9




--------------------------------------------------------------------------------

 










IN WITNESS WHEREOF, the parties have executed this Agreement as of date set
forth in the first paragraph of this Agreement.

 

THE COMPANY:

 

 

 

 

BRIGHT MOUNTAIN MEDIA, INC.

 

 

 

 

 

 

 

By:

/s/ W. Kip Speyer

 

 

W. Kip Speyer, Chief Executive Officer

 

 

 

 

THE EXECUTIVE

 

 

 

 

 

 

 

/s/ Harry G. Pagoulatos

 

Harry G. Pagoulatos








10


